Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Smart Study Co., Ltd.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                       Civil Case No.:
 SMART STUDY CO., LTD.,
                                                         [PROPOSED]
 Plaintiff                                             1) TEMPORARY
                                                  RESTRAINING ORDER; 2)
 v.                                                 ORDER RESTRAINING
                                                 MERCHANT STOREFRONTS
 B+BABY STORE, DAFENG CLAIRE IMPORT              AND DEFENDANTS’ ASSETS
 AND    EXPORT   TRADING      CO.,  LTD.,          WITH THE FINANCIAL
 DONGGUAN SHUANGYUAN GARMENTS CO.,              INSTITUTIONS; 3) ORDER TO
 LTD, DONGGUANG GOLDEN BEAR TOYS CO.,               SHOW CAUSE WHY A
 LTD.,    GIRLY    STORE,      HANGZHOU          PRELIMINARY INJUNCTION
 DONGWANG TECHNOLOGY CO., LTD.,                    SHOULD NOT ISSUE; 4)
 HANGZHOU HANZHAO TECHNOLOGY CO.,                  ORDER AUTHORIZING
 LTD., HANGZHOU YAOYANG TECHNOLOGY                    BIFURCATED AND
 CO.,    LTD.,   JIAHAI      (DONGGUAN)         ALTERNATIVE SERVICE; AND
 TECHNOLOGY CO., LTD., KOCOZO OFFICIAL            5) ORDER AUTHORIZING
 STORE, LIUYANG BLUEWHALE FIREWORKS               EXPEDITED DISCOVERY
 CO., LTD., LONGGANG JING'AN PAPER
 PRODUCTS CO., LTD., LONGYOU JIZHEN E-
 COMMERCE CO., LTD., NANJING ZHAOYAN                FILED UNDER SEAL
 TRADE CO., LTD., NANNING EXCELLENT
 EMBROIDERY     CO.,   LTD.,    QINGDAO
 FUBOYUAN ARTS & CRAFTS CO., LTD.,
 SHANGHAI ROGER INDUSTRY LIMITED
 COMPANY, SHENZHEN SSTC TECHNOLOGY
 CO., LTD., SHENZHEN TOMTOY PLASTIC
 ELECTRIC CO., LTD., SHOP5485050 STORE,
 XIAMEN RAINBOW GIFTS & PACKS CO., LTD.,
 YBE WELLTOY STORE, YIWU CITY MIYA
 GARMENT CO., LTD., YIWU HINTCAN TRADE
 COMPANY LIMITED, YIWU HODER CRAFTS
CO., LTD., YIWU ISABELLA ARTS & CRAFTS
CO., LTD., YIWU KAINUO GARMENT FIRM,
YIWU LOLLIPOP-PROFESSIONAL GARMENT
FACTORY, YIWU PARTY UNION IMP & EXP
CO., LTD and YIWU RUOLIN E-COMMERCE
FIRM,

Defendants
                            GLOSSARY

Term                 Definition
Plaintiff or Smart   Smart Study Co., Ltd.
Defendants           B+Baby Store, Dafeng Claire Import And Export
                     Trading Co., Ltd., Dongguan Shuangyuan Garments
                     Co., Ltd, Dongguang Golden Bear Toys Co., Ltd., Girly
                     Store, Hangzhou Dongwang Technology Co., Ltd.,
                     Hangzhou Hanzhao Technology Co., Ltd., Hangzhou
                     Yaoyang Technology Co., Ltd., Jiahai (Dongguan)
                     Technology Co., Ltd., kocozo Official Store, Liuyang
                     Bluewhale Fireworks Co., Ltd., Longgang Jing'an
                     Paper Products Co., Ltd., Longyou Jizhen E-Commerce
                     Co., Ltd., Nanjing Zhaoyan Trade Co., Ltd., Nanning
                     Excellent Embroidery Co., Ltd., Qingdao Fuboyuan
                     Arts & Crafts Co., Ltd., Shanghai Roger Industry
                     Limited Company, Shenzhen SSTC Technology Co.,
                     Ltd., Shenzhen Tomtoy Plastic Electric Co., Ltd.,
                     Shop5485050 Store, Xiamen Rainbow Gifts & Packs
                     Co., Ltd., YBE WellToy Store, Yiwu City Miya
                     Garment Co., Ltd., Yiwu Hintcan Trade Company
                     Limited, Yiwu Hoder Crafts Co., Ltd., Yiwu Isabella
                     Arts & Crafts Co., Ltd., Yiwu Kainuo Garment Firm,
                     Yiwu Lollipop-Professional Garment Factory, Yiwu
                     Party Union Imp & Exp Co., Ltd and Yiwu Ruolin E-
                     Commerce Firm
Alibaba              Alibaba.com, an online marketplace platform that
                     allows manufacturers, wholesalers and other third-
                     party merchants, like Defendants, to advertise, offer for
                     sale, sell, distribute and ship their wholesale and retail
                     products originating from China directly to consumers
                     across the world and specifically to consumers residing
                     in the U.S., including New York
AliExpress           Aliexpress.com, an online marketplace platform that
                     allows manufacturers, wholesalers and other third-
                     party merchants, like Defendants, to advertise, offer for
                     sale, sell, distribute and ship their wholesale and retail
                     products originating from China directly to consumers
                     across the world and specifically to consumers residing
                     in the U.S., including New York
Epstein Drangel      Epstein Drangel LLP, counsel for Plaintiff
New York Address     244 Madison Ave, Suite 411, New York, NY 10016
Complaint            Plaintiff’s Complaint filed on September 24, 2020
Application          Plaintiff’s Ex Parte Application for: 1) a temporary
                     restraining order; 2) an order restraining Merchant
                     Storefronts (as defined infra) and Defendants’ Assets
                     (as defined infra) with the Financial Institutions (as
                     defined infra); 3) an order to show cause why a
                     preliminary injunction should not issue; 4) an order
                                   i
                       authorizing bifurcated and alternative service and 5) an
                       order authorizing expedited discovery filed on
                       September 24, 2020
Yang Dec.              Declaration of Su Jeong Yang in Support of Plaintiff’s
                       Application
Yamali Dec.            Declaration of Danielle S. Yamali in Support of
                       Plaintiff’s Application
Baby Shark Content     One of Smart’s most successful creations, which is the
                       Pinkfong “Baby Shark” song and viral music video
                       with characters
Baby Shark             U.S. Trademark Serial Application Nos.: 79/253,035
Applications           for registration of “BABY SHARK” for a variety of
                       goods in Classes 41, 25, 16 and 9; 79/252,869 for
                       registration of                 for a variety of goods in
                       Class 41; 79/249,403 for registration of “PINKFONG
                       BABY SHARK” for a variety of goods in Classes 24
                       and 21; 88/396,786 for registration of “PINKFONG
                       BABY SHARK” for a variety of goods in Class 25;
                       88/529,984 for registration of “PINKFONG” for a
                       variety of goods in Class 2, 3, 9, 14, 16, 18, 20, 21, 24,
                       25, 26, 27, 28, 29, 30, 32, 41; 88/530,086 for
                       registration of “BABY SHARK” for a variety of goods
                       in Class 2, 3, 9, 14, 16, 18, 20, 21, 24, 25, 26, 27, 28,
                       29, 30, 32, 41; 88/594,141 for “PINKFONG” for a
                       variety of goods in Class 5; and 88/594,122 for “BABY
                       SHARK” for a variety of goods in Class 5
Baby Shark             U.S. Trademark Registration Nos.: 5,803,108 for
Registrations          “BABY SHARK” for a variety of goods in Class 28;
                       5,483,744 for “PINKFONG” for a variety of goods in
                       Classes 3 and 21; 5,327,527 for “PINKFONG” for a
                       variety of goods in Classes 9, 16 and 28; 4,993,122 for
                       “PINKFONG” a variety of goods in Classes 9 and 25;
                       and 6,021,523 for                               for a
                       variety of goods in Class 28
Baby Shark Marks       The Baby Shark Registrations and Baby Shark
                       Applications
Baby Shark Works       U.S. Copyright Registration Nos.: VA 2-130-856,
                       covering Baby Shark; VA 2-130-847, covering Daddy
                       Shark; VA 2-130-854, covering Mommy Shark; VA 2-
                       131-983, covering Pink Fong Mascot; SR 823-609,
                       covering Baby Shark (Sound Recording and Music);
                       PA 2-142-905, covering Baby Shark (Motion Picture)
Baby Shark Products    Smart has developed and initiated an extensive
                       worldwide licensing program for a wide variety of
                       consumer products such as toys, sound books, t-shirts,
                       associated with and/or related to the Baby Shark
                       Content
Counterfeit Products   Products bearing or used in connection with the Baby
                                    ii
                         Shark Marks and/or Baby Shark Works, and/or
                         products in packaging and/or containing labels and/or
                         hang tags bearing the Baby Shark Marks and/or Baby
                         Shark Works, and/or bearing or used in connection with
                         marks and/or artwork that are confusingly or
                         substantially similar to the Baby Shark Marks and/or
                         Baby Shark Works and/or products that are identical or
                         confusingly or substantially similar to the Baby Shark
                         Products
Infringing Listings      Defendants’ listings for Counterfeit Products
User Accounts            Any and all websites and any and all accounts with
                         online marketplace platforms such as Alibaba and/or
                         AliExpress, as well as any and all as yet undiscovered
                         accounts with additional online marketplace platforms
                         held by or associated with Defendants, their respective
                         officers, employees, agents, servants and all persons in
                         active concert or participation with any of them
Merchant Storefronts     Any and all User Accounts through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them operate storefronts to manufacture, import,
                         export, advertise, market, promote, distribute, display,
                         offer for sale, sell and/or otherwise deal in Counterfeit
                         Products, which are held by or associated with
                         Defendants, their respective officers, employees,
                         agents, servants and all persons in active concert or
                         participation with any of them
Defendants’ Assets       Any and all money, securities or other property or
                         assets of Defendants (whether said assets are located in
                         the U.S. or abroad)
Defendants’ Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants’ User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as PayPal Inc.
                         (“PayPal”), Payoneer Inc. (“Payoneer”), the Alibaba
                         Group d/b/a Alibaba.com payment services (e.g.,
                         Alipay.com Co., Ltd., Ant Financial Services Group),
                         PingPong Global Solutions, Inc. (“PingPong”) and
                         other companies or agencies that engage in the
                         processing or transfer of money and/or real or personal
                         property of Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly by Alibaba and/or AliExpress, as well as any
                         and all as yet undiscovered online marketplace
                         platforms and/or entities through which Defendants,
                         their respective officers, employees, agents, servants
                                      iii
and all persons in active concert or participation with
any of them manufacture, import, export, advertise,
market, promote, distribute, offer for sale, sell and/or
otherwise deal in Counterfeit Products which are
hereinafter identified as a result of any order entered in
this action, or otherwise




             iv
        On this day, the Court considered Plaintiff’s ex parte application for the following: 1) a

temporary restraining order; 2) an order restraining Merchant Storefronts and Defendants’ Assets

with the Financial Institutions; 3) an order to show cause why a preliminary injunction should not

issue; 4) an order authorizing bifurcated and alternative service and 5) an order authorizing

expedited discovery against Defendants, Third Party Service Providers and Financial Institutions

in light of Defendants’ intentional and willful offerings for sale and/or sales of Counterfeit

Products. 1 A complete list of Defendants is attached hereto as Schedule A, which also includes links

to Defendants’ Merchant Storefronts and Infringing Listings. Having reviewed the Application,

Declarations of Su Jeong Yang and Danielle S. Yamali, along with exhibits attached thereto and

other evidence submitted in support thereof, the Court makes the following findings of fact and

conclusions of law:

                       FACTUAL FINDINGS & CONCLUSIONS OF LAW

        1.       Smart is a global entertainment company specializing in developing animated and

gaming content to deliver high-quality entertainment. Headquartered in Seoul, South Korea, Smart

currently has over 200 employees and offices in Los Angeles, Shanghai and Hong Kong. Smart

has developed award-winning brands including “Pinkfong”, “Monster Super League”, “JellyKing”

and “Tamago Monsters”.

        2.       Through Smart’s preschool brand, Pinkfong, the company produces modern-day

songs and stories to provide stimulating and fun learning experiences to children. One of Smart’s

most successful creations is the Pinkfong “Baby Shark” song and viral music video with

characters, which to date has amassed nearly 3.1 billion views on YouTube and debuted at No. 32

on the Billboard Hot 100 Chart.



1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.
                                                       1
        3.         Smart has developed and initiated an extensive worldwide licensing program for

a wide variety of consumer products such as toys, sound books and t-shirts associated with and/or

related to the BABY SHARK and PINKFONG trademarks and the Baby Shark Content.

        4.         While Plaintiff has gained significant common law trademark and other rights in

its Baby Shark Content and Baby Shark Products, through use, advertising and promotion,

Plaintiff has also protected its valuable rights by filing for and obtaining federal trademark

registrations.

        5.       For example, Plaintiff owns the Baby Shark Marks, including U.S. Trademark

Registrations Nos.: 5,803,108 for “BABY SHARK” for a variety of goods in Class 28; 5,483,744

for “PINKFONG” for a variety of goods in Classes 3 and 21; 5,327,527 for “PINKFONG” for a

variety of goods in Classes 9, 16 and 28; 4,993,122 for “PINKFONG” a variety of goods in Classes


9 and 25; and 6,021,523 for                                  for a variety of goods in Class 28.

Additionally, Plaintiff also owns U.S. Trademark Serial Application Nos.: 79/253,035 for

registration of “BABY SHARK” for a variety of goods in Classes 41, 25, 16 and 9; 79/252,869

for registration of                 for a variety of goods in Class 41; 79/249,403 for registration

of “PINKFONG BABY SHARK” for a variety of goods in Classes 24 and 21; 88/396,786 for

registration of “PINKFONG BABY SHARK” for a variety of goods in Class 25; 88/529,984 for

registration of “PINKFONG” for a variety of goods in Class 2, 3, 9, 14, 16, 18, 20, 21, 24, 25, 26,

27, 28, 29, 30, 32, 41; No. 88/530,086 for registration of “BABY SHARK” for a variety of goods

in Class 2, 3, 9, 14, 16, 18, 20, 21, 24, 25, 26, 27, 28, 29, 30, 32, 41; 88/594,141 for “PINKFONG”

for a variety of goods in Class 5; and 88/594,122 for “BABY SHARK” for a variety of goods in

Class 5.

        6.       The Baby Shark Marks are currently in use in commerce in connection with the

Baby Shark Content and Baby Shark Products.

                                                 2
        7.         In addition, Plaintiff also owns the registered copyrights related to the Baby Shark

Content and Baby Shark Products. For example, Plaintiff owns the Baby Shark Works, including

U.S. Copyright Registrations Nos.: VA 2-130-856, covering Baby Shark; VA 2-130-847, covering

Daddy Shark; VA 2-130-854, covering Mommy Shark; VA 2-131-983, covering Pink Fong

Mascot; SR 823-609, covering Baby Shark (Sound Recording and Music); PA 2-142-905,

covering Baby Shark (Motion Picture).

        8.         Defendants are manufacturing, importing, exporting, advertising, marketing,

promoting, distributing, displaying, offering for sale or Counterfeit Product through Defendants’

User Accounts and Merchant Storefronts with Alibaba and AliExpress (see Schedule A for links

to Defendants’ Merchant Storefronts and Infringing Listings);

        9.         Defendants are not, nor have they ever been, authorized distributors or licensees of

the Baby Shark Products.          Neither Plaintiff, nor any of Plaintiff’s authorized agents, have

consented to Defendants’ use of the Baby Shark Works and/or Baby Shark Marks, nor has Plaintiff

consented to Defendants’ use of marks and/or artwork that are confusingly and/or substantially

similar to, identical to and constitute a counterfeiting or infringement of the Baby Shark Works

and/or Baby Shark Marks;

        10.        Plaintiff is likely to prevail on its Lanham Act, copyright and related common law

claims at trial;

        11.        As a result of Defendants’ infringements, Plaintiff, as well as consumers, are likely

to suffer immediate and irreparable losses, damages and injuries before Defendants can be heard

in opposition, unless Plaintiff’s Application for ex parte relief is granted:

             a. Defendants have offered for sale and sold substandard Counterfeit Products that

                infringe the Baby Shark Works and/or Baby Shark Marks;

             b. Plaintiff has well-founded fears that more Counterfeit Products will appear in the

                marketplace; that consumers may be misled, confused and disappointed by the quality

                                                     3
             of these Counterfeit Products, resulting in injury to Plaintiff’s reputation and

             goodwill; and that Plaintiff may suffer loss of sales for its Baby Shark Products; and

         c. Plaintiff has well-founded fears that if it proceeds on notice to Defendants on this

             Application, Defendants will: (i) secret, conceal, destroy, alter, sell-off, transfer or

             otherwise dispose of or deal with Counterfeit Products or other goods that infringe

             the Baby Shark Works and/or Baby Shark Marks, the means of obtaining or

             manufacturing such Counterfeit Products, and records relating thereto that are in their

             possession or under their control, (ii) inform their suppliers and others of Plaintiff’s

             claims with the result being that those suppliers and others may also secret, conceal,

             sell-off or otherwise dispose of Counterfeit Products or other goods infringing the

             Baby Shark Works and/or Baby Shark Marks, the means of obtaining or

             manufacturing such Counterfeit Products, and records relating thereto that are in their

             possession or under their control, (iii) secret, conceal, transfer or otherwise dispose

             of their ill-gotten proceeds from its sales of Counterfeit Products or other goods

             infringing the Baby Shark Works and/or Baby Shark Marks and records relating

             thereto that are in their possession or under their control and/or (iv) open new User

             Accounts and Merchant Storefront under new or different names and continue to offer

             for sale and sell Counterfeit Products with little to no consequence;

       12.     The balance of potential harm to Defendants of being prevented from continuing to

profit from their illegal and infringing activities if a temporary restraining order is issued is far

outweighed by the potential harm to Plaintiff, its business, the goodwill and reputation built up in

and associated with the Baby Shark Works and/or Baby Shark Marks and to its reputations if a

temporary restraining order is not issued;

       13.     Public interest favors issuance of the temporary restraining order in order to protect

Plaintiff’s interests in and to its Baby Shark Works and/or Baby Shark Marks, and to protect the

                                                 4
public from being deceived and defrauded by Defendants’ passing off of their substandard

Counterfeit Products as Baby Shark Products;

        14.     Plaintiff has not publicized its request for a temporary restraining order in any way;

        15.     Service on Defendants via electronic means is reasonably calculated to result in

proper notice to Defendants.

        16.     If Defendants are given notice of the Application, they are likely to secret, conceal,

transfer or otherwise dispose of their ill-gotten proceeds from their sales of Counterfeit Products

or other goods infringing the Baby Shark Works and/or Baby Shark Marks. Therefore, good cause

exists for granting Plaintiff’s request for an asset restraining order. It typically takes the Financial

Institutions a minimum of five (5) days after service of the Order to locate, attach and freeze

Defendants’ Assets and/or Defendants’ Financial Accounts and it is anticipated that it will take the

Third Party Service Providers a minimum of five (5) days to freeze Defendants’ Merchant

Storefronts. As such, the Court allows enough time for Plaintiff to serve the Financial Institutions

and Third Party Service Providers with this Order, and for the Financial Institutions and Third

Party Service Providers to comply with the Paragraphs I(B)(1) through I(B)(2) and I(C)(1) of this

Order, respectively, before requiring service on Defendants.

        17.     Similarly, if Defendants are given notice of the Application, they are likely to

destroy, move, hide or otherwise make inaccessible to Plaintiff the records and documents relating

to Defendants’ manufacturing, importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale and/or sale of Counterfeit Products. Therefore Plaintiff

has good cause to be granted expedited discovery.




                                                   5
                                            ORDER
        Based on the foregoing findings of fact and conclusions of law, Plaintiff’s Application is

hereby GRANTED as follows:

                               I.   Temporary Restraining Order
A. IT IS HEREBY ORDERED, as sufficient cause has been shown, that Defendants are hereby

   restrained and enjoined from engaging in any of the following acts or omissions for fourteen

   (14) days from the date of this order, and for such further period as may be provided by order

   of the Court:

   1)      manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

           displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products,

           or any other products bearing the Baby Shark Works and/or Baby Shark Marks and/or

           marks and/or artwork that are confusingly and/or substantially similar to, identical to

           and constitute a counterfeiting or infringement of the Baby Shark Works and/or Baby

           Shark Marks;

   2)      directly or indirectly infringing in any manner Plaintiff’s Baby Shark Marks and Baby

           Shark Works;

   3)      using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s Baby

           Shark Marks and Baby Shark Works, to identify any goods or service not authorized

           by Plaintiff;

   4)      using Plaintiff’s Baby Shark Marks and/or Baby Shark Works and/or any other marks

           that are confusingly similar to the Baby Shark Marks and/or any other artwork that is

           substantially similar to the Baby Shark Works, on or in connection with Defendants’

           manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

           offering for sale, selling and/or otherwise dealing in Counterfeit Products;




                                                6
5)   using any false designation of origin or false description, or engaging in any action

     which is likely to cause confusion, cause mistake and/or to deceive members of the

     trade and/or the public as to the affiliation, connection or association of any product

     manufactured, imported, exported, advertised, marketed, promoted, distributed,

     displayed, offered for sale or sold by Defendants with Plaintiff, and/or as to the origin,

     sponsorship or approval of any product manufactured, imported, exported, advertised,

     marketed, promoted, distributed, displayed, offered for sale or sold by Defendants and

     Defendants’ commercial activities and Plaintiff;

6)   secreting, concealing, destroying, altering, selling off, transferring or otherwise

     disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any computer files,

     data, business records, documents or any other records or evidence relating to their

     User Accounts, Merchant Storefronts or Defendants’ Assets and the manufacture,

     importation, exportation, advertising, marketing, promotion, distribution, display,

     offering for sale and/or sale of Counterfeit Products;

7)   effecting assignments or transfers, forming new entities or associations, or creating

     and/or utilizing any other platform, User Account, Merchant Storefront or any other

     means of importation, exportation, advertising, marketing, promotion, distribution,

     display, offering for sale and/or sale of Counterfeit Products for the purposes of

     circumventing or otherwise avoiding the prohibitions set forth in this Order; and

8)   knowingly instructing any other person or business entity to engage in any of the

     activities referred to in subparagraphs I(A)(1) through I(A)(7) above and I(B)(1)

     through I(B)(2) and I(C)(1) below.




                                           7
B. IT IS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service

Providers and Financial Institutions are hereby restrained and enjoined from engaging in any of

the following acts or omissions for fourteen (14) days from the date of this order, and for such

further period as may be provided by order of the Court:

   1) secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

       Defendants’ Assets from or to Defendants’ Financial Accounts until further ordered by this

       Court;

   2) secreting, concealing, destroying, altering, selling off, transferring or otherwise disposing

       of and/or dealing with any computer files, data, business records, documents or any other

       records or evidence relating to Defendants’ Assets and Defendants’ Financial Accounts;

       and

   3) knowingly instructing any person or business entity to engage in any of the activities

       referred to in subparagraphs I(A)(I) through I(A)(7) and I(B)(1) through I(B)(2) above and

       I(C)(1) below.

C. IT IS HEREBY ORDERED, as sufficient cause has been shown, that the Third Party Service

Providers are hereby restrained and enjoined from engaging in any of the following acts or

omissions for fourteen (14) days from the date of this order, and for such further period as may be

provided by order of the Court:

   1) within five (5) days after receipt of service of this Order, providing services to Defendants,

       Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, without

       limitation, continued operation of Defendants’ User Accounts and Merchant Storefronts;

       and




                                                8
   2) knowingly instructing any other person or business entity to engage in any of the activities

      referred to in subparagraphs I(A)(1) through I(A)(7), I(B)(1) through I(B)(2) and I(C)(1)

      above.

                 II.    Order to Show Cause Why A Preliminary Injunction
                              Should Not Issue And Order Of Notice

A. Defendants are hereby ORDERED to show cause before this Court in Courtroom _____ of the

   United States District Court for the Southern District of New York at 500 Pearl Street/40 Foley

   Square, New York, New York on _________________________, 2020 at _________ __.m.

   or at such other time that this Court deems appropriate, why a preliminary injunction, pursuant

   to Fed. R. Civ. P. 65(a), should not issue.

B. IT IS FURTHER ORDERED that opposing papers, if any, shall be filed electronically with

   the Court and served on Plaintiff’s counsel by delivering copies thereof to the office of Epstein

   Drangel LLP at 60 East 42nd Street, Suite 2520, New York, NY 10165, Attn: Jason M. Drangel

   on or before_____________________, 2020. Plaintiff shall file any Reply papers on or before

   _______________________, 2020.

C. IT IS FURTHER ORDERED that Defendants are hereby given notice that failure to appear at

   the show cause hearing scheduled in Paragraph II(A) above may result in the imposition of a

   preliminary injunction against them pursuant to Fed. R. Civ. P. 65, which may take effect

   immediately upon the expiration of this Order, and may extend throughout the length of the

   litigation under the same terms and conditions set forth in this Order.

                                III.    Asset Restraining Order
A. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 64 and 65 and N.Y. C.P.L.R. 6201

   and this Court’s inherent equitable power to issue provisional remedies ancillary to its authority

   to provide final equitable relief, as sufficient cause has been shown, that within five (5) days

   of receipt of service of this Order, the Financial Institutions shall locate and attach Defendants’


                                                 9
   Financial Accounts and shall provide written confirmation of such attachment to Plaintiff’s

   counsel.

    IV.       Order Authorizing Bifurcated and Alternative Service by Electronic Means
A. IT IS FURTHER ORDERED pursuant to Fed. R. Civ. P. 4(f)(3), as sufficient cause has been

   shown, that service may be made on, and shall be deemed effective as to Defendants if it is

   completed by the following means:

   1)     delivery of: (i) PDF copies of this Order together with the Summons and Complaint, or

          (ii) a link to a secure website (including NutStore, a large mail link created through

          Rmail.com and via website publication through a specific page dedicated to this

          Lawsuit accessible through ipcounselorslawsuit.com) where each Defendant will be

          able to download PDF copies of this Order together with the Summons and Complaint,

          and all papers filed in support of Plaintiff’s Application seeking this Order to

          Defendants’ e-mail addresses to be determined after having been identified in Schedule

          A or may otherwise be determined; or

   2)     delivery of a message to Defendants through the same means that Plaintiff’s agents

          have previously communicated with Defendants, namely the system for

          communications established by the Third Party Service Providers on their respective

          platforms, notifying Defendants that an action has been filed against them in this Court

          and providing a link to a secure website (such as NutStore or a large mail link created

          through Rmail.com) where each Defendant will be able to download PDF copies of

          this Order together with the Summons and Complaint, and all papers filed in support

          of Plaintiff’s Application seeking this Order.

B. IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means ordered herein shall be deemed effective as to Defendants, Third Party

   Service Providers and Financial Institutions through the pendency of this action.

                                               10
C. IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means ordered herein shall be made within five (5) days of the Financial

   Institutions and Third Party Service Providers’ compliance with Paragraphs III(A) and V(C)

   of this Order.

D. IT IS FURTHER ORDERED, as sufficient cause has been shown, that the Clerk of the Court

   shall issue a single original summons in the name of “B+Baby Store and all other Defendants

   identified in the Complaint” that will apply to all Defendants.

E. IT IS FURTHER ORDERED, as sufficient cause has been shown, that service may be made

   and shall be deemed effective as to the following if it is completed by the below means:

   1) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PayPal

      Inc. will be able to download a PDF copy of this Order via electronic mail to PayPal Legal

      Specialist at EEOMALegalSpecialist@paypal.com;

   2) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where AliPay.com

      Co., Ltd., Ant Financial Services will be able to download a PDF copy of this Order via

      electronic mail Mr. Di Zhang, Member of the Legal & Compliance Department – IP, at

      di.zd@alipay.com;

   3) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where Alibaba

      will be able to download a PDF copy of this Order via electronic mail to Ms. Rachel Wang,

      Legal Counsel, Alibaba Group at rachel.wy@alibaba-inc.com and Ms. Yujuan He,

      Paralegal, Alibaba Group at chloe.he@alibaba-inc.com;

   4) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where Payoneer

      Inc. will be able to download a PDF copy of this Order via electronic mail to Payoneer

      Inc.’s Customer Service Management at customerservicemanager@payoneer.com and

      Edward Tulin, counsel for Payoneer Inc., at Edward.Tulin@skadden.com; and

   5) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where PingPong

                                                11
      Global Solutions Inc. will be able to download a PDF copy of this Order via electronic mail

      to PingPong Global Solutions Inc.’s Legal Department at legal@pingpongx.com.

                          V.   Order Authorizing Expedited Discovery
A. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

   1) Within fourteen (14) days after receiving service of this Order, each Defendant shall serve

      upon Plaintiff’s counsel a written report under oath providing:

          a. their true name and physical address;

          b. the name and location and URL of any and all websites that Defendants own and/or

              operate and the name, location, account numbers and URL for any and all User

              Accounts and Merchant Storefronts on any Third Party Service Provider platform

              that Defendants own and/or operate;

          c. the complete sales records for any and all sales of Counterfeit Products, including

              but not limited to number of units sold, the price per unit, total gross revenues

              received (in U.S. dollars) and the dates thereof;

          d. the account details for any and all of Defendants’ Financial Accounts, including,

              but not limited to, the account numbers and current account balances; and

          e. the steps taken by each Defendant, or other person served to comply with Section

              I, above.

   2) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

      Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern and

      Eastern Districts of New York and Defendants who are served with this Order shall provide

      written responses under oath to such interrogatories within fourteen (14) days of service to

      Plaintiff’s counsel.

   3) Plaintiff may serve requests for the production of documents pursuant to Fed. R. Civ. P. 26

      and 34, and Defendants who are served with this Order and the requests for the production

                                               12
        of documents shall produce all documents responsive to such requests within fourteen (14)

        days of service to Plaintiff’s counsel.

B. IT IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of

   receipt of service of this Order the Financial Institutions shall identify any and all of

   Defendants’ Financial Accounts, and provide Plaintiff’s counsel with a summary report

   containing account details for any and all such accounts, which shall include, at a minimum,

   identifying information for Defendants, including contact information for Defendants

   (including, but not limited to, mailing addresses and e-mail addresses), account numbers and

   account balances for any and all of Defendants’ Financial Accounts and confirmation of said

   compliance with this Order.

C. IT IS FURTHER ORDERED, as sufficient cause has been shown, that within five (5) days of

   receipt of service of this Order, the Third Party Service Providers shall identify any and all of

   Defendants’ User Accounts and Merchant Storefronts, and provide Plaintiff’s counsel with a

   summary report containing account details for any and all User Accounts and Merchant

   Storefronts, which shall include, at a minimum, identifying information for Defendants and

   Defendants’ User Accounts and Defendants’ Merchant Storefronts, contact information for

   Defendants (including, but not limited to, mailing addresses and e-mail addresses) and

   confirmation of said compliance with this Order.

D. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

   1)      Within fourteen (14) days of receiving actual notice of this Order, all Financial

           Institutions who are served with this Order shall provide Plaintiff’s counsel all

           documents and records in their possession, custody or control (whether located in the

           U.S. or abroad) relating to any and all of Defendants’ Financial Accounts, including,

           but not limited to, documents and records relating to:

           a. account numbers;

                                                  13
          b. current account balances;

          c. any and all identifying information for Defendants, Defendants’ User Accounts and

             Defendants’ Merchant Storefronts, including, but not limited to, names, addresses

             and contact information;

          d. any and all account opening documents and records, including, but not limited to,

             account applications, signature cards, identification documents and if a business

             entity, any and all business documents provided for the opening of each and every

             of Defendants’ Financial Accounts;

          e. any and all deposits and withdrawals during the previous year from each and every

             one of Defendants’ Financial Accounts and any and all supporting documentation,

             including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

             account statements; and

          f. any and all wire transfers into each and every one of Defendants’ Financial

             Accounts during the previous year, including, but not limited to, documents

             sufficient to show the identity of the destination of the transferred funds, the identity

             of the beneficiary’s bank and the beneficiary’s account number.

E. IT IS FURTHER ORDERED, as sufficient cause has been shown, that:

   1)     Within fourteen (14) days of receipt of service of this Order, the Third Party Service

          Providers shall provide to Plaintiff’s counsel all documents and records in its

          possession, custody or control (whether located in the U.S. or abroad) relating to

          Defendants’ User Accounts and Defendants’ Merchant Storefronts, including, but not

          limited to, documents and records relating to:

          a. any and all User Accounts and Defendants’ Merchant Storefronts and account

             details, including, without limitation, identifying information and account numbers

             for any and all User Accounts and Defendants’ Merchant Storefronts that

                                                14
              Defendants have ever had and/or currently maintain with the Third Party Service

              Providers that were not previously provided pursuant to Paragraph V(C);

          b. the identities, location and contact information, including any and all e-mail

              addresses of Defendants that were not previously provided pursuant to Paragraph

              V(C);

          c. the nature of Defendants’ businesses and operations, methods of payment, methods

              for accepting payment and any and all financial information, including, but not

              limited to, information associated with Defendants’ User Accounts and

              Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

              and listing history under such accounts and Defendants’ Financial Accounts with

              any and all Financial Institutions associated with Defendants’ User Accounts and

              Defendants’ Merchant Storefronts; and

          d. Defendants’ manufacturing, importing, exporting, advertising, marketing,

              promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

              Products, or any other products bearing the Baby Shark Marks and/or Baby Shark

              Works and/or marks and/or artwork that are confusingly and/or substantially

              similar to, identical to and constitute an infringement of the Baby Shark Marks

              and/or Baby Shark Works.

                                     VI.    Security Bond

A. IT IS FURTHER ORDERED that Plaintiff shall place security in the amount of __________

   Dollars (__________) with the Court which amount is determined adequate for the payment

   of any damages any person may be entitled to recover as a result of an improper or wrongful

   restraint ordered hereunder.




                                               15
                                    VII.   Sealing Order

A. IT IS FURTHER ORDERED that Plaintiff’s Complaint and exhibits attached thereto, and

   Plaintiff’s ex parte Application and the Declarations of Su Jeong Yang and Danielle S. Yamali

   in support thereof and exhibits attached thereto and this Order shall remain sealed until the

   Financial Institutions and Third Party Service Providers comply with Paragraphs I(B)-(C),

   III(A) and V(C) of this Order.



SO ORDERED.

SIGNED this _____ day of ____________, 2020, at _______ __.m.

                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE




                                              16
                                                                                       SCHEDULE A
No.   Defendant                                           Infringing Listing                                                                                      Merchant Storefront
1     B+Baby Store                                        https://www.aliexpress.com/item/4001352405974                                                           https://www.aliexpress.com/store/5879601
2     Dafeng Claire Import And Export Trading Co., Ltd.   https://www.alibaba.com/product-detail/Hot-Sale-Baby-Toys-Cute-Stuffed_1600090858451                    https://claire.en.alibaba.com
3     Dongguan Shuangyuan Garments Co., Ltd               https://www.alibaba.com/product-detail/2020-new-blue-boys-theme-kids_1600101707622                      https://shuangyuantrade2020.en.alibaba.com
4     Dongguang Golden Bear Toys Co., Ltd.                https://www.alibaba.com/product-detail/Hot-Sale-Electric-Shark-Lively-Music_1600085968594               https://goldenbeartoys.en.alibaba.com
5     Girly Store                                         https://www.aliexpress.com/item/10000146107162                                                          https://www.aliexpress.com/store/5486067
6     Hangzhou Dongwang Technology Co., Ltd.              https://www.alibaba.com/product-detail/Disposable-Birthday-Party-Decoration-Shark-Baby_1600082878413    https://hzdwkj.en.alibaba.com
7     Hangzhou Hanzhao Technology Co., Ltd.               https://www.alibaba.com/product-detail/Shark-Party-Supplies-The-Baby-Shark_62068805505                  https://hanzhao.en.alibaba.com
8     Hangzhou Yaoyang Technology Co., Ltd.               https://www.alibaba.com/product-detail/Plush-Toys-Shark-Toy-Sing-Light_62225434039                      https://hzyaoyang04.en.alibaba.com
9     Jiahai (Dongguan) Technology Co., Ltd.              https://www.alibaba.com/product-detail/Baby-Shark-Background_62376098423                                https://jiahai-hk.en.alibaba.com
10    kocozo Official Store                               https://www.aliexpress.com/item/4000649148687                                                           https://www.aliexpress.com/store/3488010
11    Liuyang Bluewhale Fireworks Co., Ltd.               https://www.alibaba.com/product-detail/Hot-theme-disposable-Kid-baby-shark_62260493150                  https://dolphinfireworks.en.alibaba.com
12    Longgang Jing'an Paper Products Co., Ltd.           https://www.alibaba.com/product-detail/Shark-birthday-party-16-Guest-Shark_62256173135                  https://cnja.en.alibaba.com
13    Longyou Jizhen E-Commerce Co., Ltd.                 https://www.alibaba.com/product-detail/Cute-Shark-Party-Supplies-Decorations-Set_62264986108            https://jz-promotional.en.alibaba.com
14    Nanjing Zhaoyan Trade Co., Ltd.                     https://www.alibaba.com/product-detail/Wholesale-Baby-Shark-Nonwoven-Drawstring-Gifts_62487298081       https://njzymy.en.alibaba.com
15    Nanning Excellent Embroidery Co., Ltd.              https://www.alibaba.com/product-detail/OEM-custom-made-design-your-logo_62429561161                     https://eecwa.en.alibaba.com
16    Qingdao Fuboyuan Arts & Crafts Co., Ltd.            https://www.alibaba.com/product-detail/Cute-Baby-Shark-Party-Supplies-Tableware_62448189613             https://fuboyuan.en.alibaba.com
17    Shanghai Roger Industry Limited Company             https://www.alibaba.com/product-detail/2020-Hot-Selling-Kawaii-Animal-Plush_1600084393983               https://roger-ljk.en.alibaba.com
18    Shenzhen SSTC Technology Co., Ltd.                  https://www.alibaba.com/product-detail/Mskwee-Kawaii-Shark-Baby-Vinyl-Doll_62434779059                  https://onlystargroup.en.alibaba.com
19    Shenzhen Tomtoy Plastic Electric Co., Ltd.          https://www.alibaba.com/product-detail/Tomtoy-Light-Up-LED-Baby-Shark_62425587111                       https://tomtoy.en.alibaba.com
20    Shop5485050 Store                                   https://www.aliexpress.com/item/4000913232620                                                           https://www.aliexpress.com/store/5485050
21    Xiamen Rainbow Gifts & Packs Co., Ltd.              https://www.alibaba.com/product-detail/NEW-hot-30-136CM-Baby-Shark_1600072950674                        https://cn1524403879kpbz.en.alibaba.com
22    YBE WellToy Store                                   https://www.aliexpress.com/item/1005001345170667                                                        https://www.aliexpress.com/store/931745
23    Yiwu City Miya Garment Co., Ltd.                    https://www.alibaba.com/product-detail/KD-011-Hot-selling-Shark-print_62546128824                       https://ywmiya.en.alibaba.com
24    Yiwu Hintcan Trade Company Limited                  https://www.alibaba.com/product-detail/2020-new-product-wholesale-hot-sell_1600086291972                https://hintcan.en.alibaba.com
25    Yiwu Hoder Crafts Co., Ltd.                         https://www.alibaba.com/product-detail/Disposable-birthday-party-decoration-shark-baby_62476048853      https://hoder.en.alibaba.com
26    Yiwu Isabella Arts & Crafts Co., Ltd.               https://www.alibaba.com/product-detail/Yiwu-Wholesale-Hot-Selling-Cartoon-Themed_1600091809398          https://isabellagift.en.alibaba.com
27    Yiwu Kainuo Garment Firm                            https://www.alibaba.com/product-detail/wholesale-clothes-children-boutique-clothing-dress_60832045182   https://yiwukainuo.en.alibaba.com
28    Yiwu Lollipop-Professional Garment Factory          https://www.alibaba.com/product-detail/Sleeveless-Baby-Girls-Cartoon-Shark-Printed_60657923447          https://littlekids.en.alibaba.com
29    Yiwu Party Union Imp & Exp Co., Ltd                 https://www.alibaba.com/product-detail/Baby-Cute-Little-Shark-Party-Banner_1600084389066                https://partyunion.en.alibaba.com
30    Yiwu Ruolin E-Commerce Firm                         https://www.alibaba.com/product-detail/Light-Up-Party-Favors-LED-Baby_62438791540                       https://ruolinparty.en.alibaba.com
